Exhibit 10.21

COMMISSION PROGRAM – SCOTT SCHNEIDER

(effective January 1, 2011)

 

Position Title:

   Senior Vice President-Corporate and Business Development

Description:

   Responsible for revenue generation efforts, executive customer relations,
strategic growth initiatives and positioning, and market execution.

 

1. Commission Structure:

 

  A. Sales of Software and Hardware:

With respect to each contract for the sale of a software license and/or hardware
to a new or existing customer of CPSI (whether pursuant to a standard sales
contract or a SaaS contract), the commission rate shall be 0.5% of CPSI’s gross
profit or anticipated gross profit, as the case may be, from such sale,
calculated as of the date of completion of installation. Commissions are earned
at the time of completion of installation of the applicable software/hardware.
The timing of payment of earned commissions shall be in accordance with
Section 2 below.

 

  B. Business Management Services:

With respect to each contract entered into for the provision of business
management services, the commission rate shall be 1.0% of CPSI’s revenues from
such contract during the first two (2) years following execution of the
contract. Commissions are earned at the time that the Company recognizes revenue
from such contract under GAAP. The timing of payment of earned commissions shall
be in accordance with Section 2 below.

 

2. Timing of Commission Payments:

 

  A. General: Subject to Section 2.B. through Section 2.D. below, commissions
earned pursuant to Section 1 above will be paid to the employee on a monthly
basis.

 

  B. Payment Default By Customer: In the event that a customer defaults on
payment for software licenses, hardware or business management services, all
commissions previously paid to the employee on the defaulted customer account
shall be deducted from the employee’s future commission payments. In the event
that partial payment due from a customer is received, the amount of prior
commissions to be deducted from future commissions will be pro-rata based on the
amount of the payment received. For example, if a customer pays only 60% of an
invoice, then the employee will retain 60% of the commissions received, with the
remaining 40% to be withheld from future commission payments.

 

  C. Post-Employment Commission Payments: Except as noted in Section 2.D.,
below, commissions will not be paid to, or on behalf of, any individual who is
no longer an employee of CPSI, regardless of the reason for the employee’s
termination of employment (i.e., whether voluntary, involuntary or otherwise).



--------------------------------------------------------------------------------

  D. Death: In the event of the death of the employee while employed in good
standing with CPSI, the following commissions will be paid to the employee’s
estate/beneficiary(ies) as listed in the employee’s last will and testament (or
if no such will, to the employee’s spouse, if any; if not, to the employee’s
estate) at the same time that such payments would have been paid to the employee
if the employee had not died:

 

  (i) Commissions from the installation of software licenses and hardware at new
customers during the 90-day period following the employee’s death (to the extent
that a contract for such installation was executed prior to the employee’s
death);

 

  (ii) Commissions from the installation of software licenses and hardware at
existing customers during the 90-day period following the employee’s death; and

 

  (iii) Commissions from the provision of business management services during
the 90-day period following the employee’s death (to the extent that CPSI has
recognized revenue under GAAP from the provision of such services within such
90-day period).

 

3. Exemption From Section 409A:

This Commission Program is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended.

 

4. Modification/Termination:

This Commission Program shall remain in full force and effect unless and until
modified or terminated by CPSI in its sole discretion.

 

2